Citation Nr: 1130943	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  06-11 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD) or type II diabetes mellitus.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD or type II diabetes mellitus.

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to an increased rating for hypertensive cardiovascular disease with renal impairment and pacemaker, evaluated as 60 percent disabling prior to April 2, 2005, as 80 percent disabling therefrom.

5.  Entitlement to a rating in excess of 50 percent for PTSD.

6.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

7.  Entitlement to a compensable rating for impotence.

8.  Entitlement to a compensable rating for chronic urticaria.

9.  Entitlement to a compensable rating for headaches.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from July 1954 to May 1964 and August 1964 to July 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2005 and March 2009 rating decisions of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a January 2009 rating decision, the RO increased the evaluation for hypertensive cardiovascular disease with renal impairment and pacemaker to 80 percent, effective April 2, 2005.  As such, the Board has characterized the issue as stated on the title page.  As this increase does not represent the maximum rating available, the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2006 and April 2009, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  Transcripts of those proceedings are of record.

In April 2011, the Veteran testified during a hearing before the undersigned in Washington, DC.  A transcript of that hearing is associated with the file.  At the time of the hearing, the Veteran submitted additional evidence with a waiver of RO review.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

In the decision below, the Board reopens the claim of entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD) or type II diabetes mellitus, and dismisses the appeal involving the claim of entitlement to a compensable rating for hemorrhoids.  The remaining issues, including entitlement to service connection for sleep apnea, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The August 2006 rating decision, which denied service connection for sleep apnea, to include as secondary to PTSD, is final.

2.  New evidence raising a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea, to include as secondary to PTSD or type II diabetes mellitus, has been received.

3.  On the record during the April 6, 2011, Board hearing, the Veteran requested that his appeal involving the claim of entitlement to a compensable rating for hemorrhoids be withdrawn.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea, to include as secondary to PTSD or type II diabetes mellitus.  38 U.S.C.A. § 5108, 7105(d) (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  The criteria for withdrawal of an appeal by the Veteran with respect to the claim of entitlement to a compensable rating for hemorrhoids have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the Board's favorable determination with respect to the claim to reopen, no further discussion of VCAA compliance is required with respect to the component of the claim relating to new and material evidence.  

Claim to Reopen

The claim of entitlement to service connection for sleep apnea was originally denied in an August 2006 rating decision.  The Veteran alleged that his sleep apnea was secondary to his service-connected PTSD.  The claim was denied because, although there was evidence of current disability, there was no evidence of in-service treatment or of a link between the disability and service or a service-connected disability.  He did not appeal the decision.  Thus, the decision became final.  

Generally, a final decision issued by the RO may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7105(c), (d) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, in part, that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, in determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

In this case, the pertinent evidence received since the August 2006 denial includes private medical records indicating that the Veteran's sleep apnea may be secondary to his type II diabetes mellitus.  Specifically, June and August 2008 sleep study reports reflect the physician's statement that, as per the VA decisions and directives, the Veteran's sleep apnea is as likely as not a result of his diabetes.

At the time of the prior denial, there was no evidence of a link between the claimed disability and service or a service-connected disability.  The record now addresses the relationship between the disability and service-connected type II diabetes mellitus.  Thus, the new evidence relates to an unestablished fact that may provide a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that the criteria for reopening the claim of entitlement to service connection for sleep apnea, to include as secondary to PTSD or type II diabetes mellitus, have been met and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Withdrawn Claim

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2010).  Withdrawal may be made by the veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.

On the record during the April 6, 2011, Board hearing, the Veteran requested withdrawal of the appeal with respect to the claim of entitlement to a compensable rating for hemorrhoids.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it must be dismissed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea, to include as secondary to PTSD or type II diabetes mellitus, is reopened.

The appeal with respect to the claim of entitlement to a compensable rating for hemorrhoids is dismissed.


REMAND

As noted in the decision above, June and August 2008 sleep study reports reflect a physician's statement that, as per the VA decisions and directives, the Veteran's sleep apnea is as likely as not a result of his diabetes.  In this regard, the Veteran has submitted a copy of another veteran's rating decision in which service connection for sleep apnea was granted as secondary to diabetes.  The Board observes that decisions in other veteran's cases are not binding on VA.  See 38 C.F.R. § 20.1303 (2010).  Thus, the rating decision submitted by the Veteran does not support a grant of service connection in this case.  

The Board observes that there is no directive or regulatory presumption that allows for an automatic grant of service connection for sleep apnea as secondary to type II diabetes mellitus.  Thus, the physician's statement appears misguided and does not in of itself enable a grant of service connection in this case.  Indeed, the physician did not otherwise explain the basis for his conclusion that the sleep apnea was as likely as not related to the service-connected diabetes mellitus.  Therefore, the opinion is incomplete.  However, it does tend to suggest that the Veteran's sleep apnea may be related to his diabetes.  This raises the need for a VA examination here in order to obtain an opinion accompanied by supporting rationale.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  It is also noted that, during the pendency of this development, the Veteran may furnish his own evidence, from the physician noted above or from any other provider, in support of his claim.

With respect to the claims for increase, the Board observes that the RO failed to consider evidence of record pertinent to the appeal.  Additional evidence, including November 2009 VA examination reports on each of the disabilities on appeal, had been added to the claims file after the issuance of the January 2009 supplemental statement of the case (SSOC).  However, the next, and last, SSOC, issued in May 2010, fails to address this important evidence and is therefore inadequate.  See 38 C.F.R. § 19.31(b)(3) (2010).  Thus, the RO must issue another SSOC that includes consideration of the above evidence.  

Additionally, in the May 2010 SSOC, the RO stated that a rating in excess of 60 percent was not warranted for hypertensive cardiovascular disease with renal impairment and pacemaker.  However, as noted earlier, the RO had granted an 80 percent rating for this disability effective April 2, 2005.  The Board considers this a material defect necessitating the issuance of a corrective SSOC.  See 38 C.F.R. § 19.31(b)(2).

Furthermore, in May 2009, the Veteran submitted a completed authorization form for VA to obtain records from Dr. S. in Mount Laurel, New Jersey.  However, there is no indication that the RO requested these records.  Thus, the RO should attempt to obtain the identified records.

In December 2010, after transfer of the record to the Board, the Veteran submitted additional evidence to the RO, which, pursuant to 38 C.F.R. § 19.37(b) (2010), forwarded it to the Board.  Thus, the RO should consider this evidence on remand.

Lastly, during his April 2011 Board hearing, the Veteran submitted a letter from a physician at the Philadelphia VA Medical Center (VAMC) noting that he was recently admitted with an acute coronary event.  In this regard, the record contains treatment notes from the above VAMC dated only through March 2010.  Thus, the RO should obtain updated treatment records on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records from Dr. S., after procuring a new authorization form.  The Veteran should be advised that a new form is required as they expire after 180 days.  If any search yields negative results this should be noted in the file and communicated to the Veteran. 

2.  Obtain updated treatment records from the Philadelphia VAMC from March 2010 onward.

3.  Thereafter, schedule the Veteran for VA examination to determine the nature, extent, onset, and etiology of his sleep apnea.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is proximately due to, or has been aggravated (made permanently worse beyond its natural progression) by, his service-connected type II diabetes mellitus.

If aggravation is found, the examiner should attempt to identify the baseline level of disability prior to such aggravation, as determined by earlier medical evidence of record and/or from the Veteran's own statements of symptomatology at present as compared to his symptoms earlier in time.

A complete rationale should be given for all opinions and conclusions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  Thereafter, readjudicate the claims, with consideration of all of the evidence added to the claims file between the issuance of the January 2009 SSOC and May 2010 SSOC, and noting the proper characterization (the appropriate rating percentages as presently staged) of the hypertensive cardiovascular disease with renal impairment and pacemaker.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


